ACCEPTED
                                                                                                                                  05-18-00504-cv
                                                                                                                       FIFTH COURT OF APPEALS
                                                                                                                                DALLAS, TEXAS
                                                                                                                                6/1/2018 4:05 PM
                                                                                                                                      LISA MATZ
                                                        THE LAW OFFICES OF                                                                CLERK

                                    TED B. LYON & ASSOCIATES, P.C.
                                            TOWN EAST TOWER - SUITE 525, 18601 LBJ FREEWAY
                                                       MESQUITE, TEXAS 75150-5632
                                               TEL (972) 279-6571        FAX (972) 279-3021
TED B. LYON, JR.                                                                                     RECEIVED
                                                                                                  MARQUETTE              IN
                                                                                                                     WOLFº
BILL ZOOK*, Of Counsel                                                                        5thBEN
                                                                                                   COURTTAYLOR†  OF APPEALS
RICHARD MANN ◈                                                                                     DALLAS,
                                                                                                  CHRISTY          TEXAS
                                                                                                               L. HESTER
DENNIS WEITZEL*π                                                                               º Licensed in Texas, Oklahoma & Mississippi
*Board Certified in Personal Injury and
                                                                                              6/1/2018      4:05:56 PM
                                                                                               † Board Certified in Civil Appellate Law
 Civil Trial Law- Texas Board of Legal Specialization                                                  LISAofMATZ
                                                                                                 Texas Board    Legal Specialization
π Licensed in Texas & Florida                                                                  ◈Licensed inClerk
                                                                                                             Texas & North Dakota



June 1, 2018

Sherry Hooper (by hand delivery)
Official Court Reporter, County Court at Law 2, Kaufman County

Re:         Cause No. 94304-CC2 in the County Court at Law No. 2 in and for
            Kaufman County, Texas; Carletta Guillory, et al. vs. William E. Dietrich

Lisa Matz, Clerk (via e-file)

Re:         No. 05-18-00504-CV in the 5th CA; Guillory vs. Dietrich

Dear Ms. Hooper:

       Enclosed please find plaintiffs’ / appellants’ cashier’s check (made payable
to Sherry Hooper, Court Reporter) for $221.00 in payment of your final invoice
received 5-30-2018 preparation of the reporter’s record for this appeal. By e-filed
copy of this correspondence to Ms. Matz’s office, and for Tex. R. App.
P. 51.1(a)(1) purposes later, we are requesting that Ms. Matz’s office record in her
office’s computer today’s $221.00 payment adding up to a total of $6,487.00 paid
by plaintiffs / appellants for the reporter’s record for this appeal.

      I certify that a copy of this letter (with three page enclosure) has been served
on appellee’s counsel by e-file and e-mail today, June 1, 2018.

                                                                    Respectfully submitted,



                                                 Ben Taylor (SBOT # 19684500)
cc:         Cynthia Hollingsworth (chollingsworth@hwattorneys.com)
              (lead counsel for appellee William E. Dietrich per 5-25-2018 notice)
            Donna Yarborough (donna@djy-law.com)
              (trial and additional applleate counsel for appellee William E. Dietrich)
                                                                            RSCEIVED
                                                                            MAY   30   2018

                                                                            B. TAYLOR
                          SHERRY HOOPER, CSR
                          County Court at Law No. 2
                              100 W. Mulberry
                           Kaufman, Texas 75142
                               (972) 932-4331




Ben Taylor
TED B. LYON & ASSOCIATES, P.C.
18601 LBJ Freeway
Town East Tower, Suite 525
Dallas, Texas 7 5150-657 I


DATE               SERVICE                                        COST


05t18t18     Reporter's Record
             Cause No. 94304-CC2
             Reporter's Record on Appeal                          $6,487.00




05118118     Received checks totaling                               6,266.00




05129118 Remaining unpaid balance due in order to file Reporter's Record:

                                                                  $   221.00
                  A                                                                                            Cashier's Check
AMERICAN NATIONAL BANK
       OF TEXAS                                                                                                Date: 6/01/18        271680
     P.O. BOX 40, Terrell, TIXII 75160
              MEMBER FDIC                                                                                      Bran cit: 1 o1 7
             www.enbtx.cam
                                                                                                               88-151
                                                                                                               """i"fi9
 REMITIER               ROBERT M CHARVOZ JR

 ~~                     EXACTLY **221 AND 00/100 DOLLARS                                                                          $221. 00
 TO THE
 ORDER OF                SHERRY HOOPER


                                         NOTICETO CUSTOioiEIIS: Tho purdwt ot o Suroty Bond andlar
                                         ououtlon ol on lnrloooohy Bond)Aa-t may h ro~~ulrod boloro
                                         thlo choir will •• ,.,locl<l OJ ..r..dod In tho avo~ tiN ohckl•lut,
                                         dlUroyttl, ar otolon.
                                                                  RSCStItED

                       SHERRY HOOPER, CSR
                                                                  JUN   0l   2018

                       County Court at Law No. 2                  B,TAYLOR
                           100 W. Mulberry
                        Kaufman, Texas 75142
                            (972) e32-4331




Ben Taylor
TED B. LYON & ASSOCIATES, P.C
18601 LBJ Freeway
Town East Tower, Suite 525
Dallas, Texas 7 5150-657 1


DATE             SERVICE                                   COST


05/18/18   Reporter's Record
           Cause No. 94304-CCz
           Reporter's Record on Appeal                     $6,487.00




                                                   Total   $6,487.00



PAID IN FULL